[Cite as State v. Stanley, 2014-Ohio-5636.]
                            STATE OF OHIO, MAHONING COUNTY

                                   IN THE COURT OF APPEALS

                                         SEVENTH DISTRICT


STATE OF OHIO                                  )    CASE NO. 13 MA 159
                                               )
        PLAINTIFF-APPELLEE                     )
                                               )
VS.                                            )    OPINION
                                               )
CHARLES STANLEY, JR.                           )
                                               )
        DEFENDANT-APPELLANT                    )

CHARACTER OF PROCEEDINGS:                           Criminal Appeal from the Court of
                                                    Common Pleas of Mahoning County,
                                                    Ohio
                                                    Case No. 12 CR 335A

JUDGMENT:                                           Affirmed.

APPEARANCES:

For Plaintiff-Appellee:                             Atty. Paul J. Gains
                                                    Mahoning County Prosecutor
                                                    Atty. Ralph M. Rivera
                                                    Assistant Prosecuting Attorney
                                                    21 West Boardman Street, 6th Floor
                                                    Youngstown, Ohio 44503

For Defendant-Appellant:                            Atty. Pete C. Klimis
                                                    4126 Youngstown-Poland Road
                                                    Youngstown, Ohio 44514

JUDGES:

Hon. Cheryl L. Waite
Hon. Gene Donofrio
Hon. Joseph J. Vukovich
                                                    Dated: December 19, 2014
[Cite as State v. Stanley, 2014-Ohio-5636.]
WAITE, J.


        {¶1}     Appellant Charles Stanley appeals his conviction for trafficking in

cocaine. He was arrested after police officers found bags of cocaine in his bedroom

while they were searching houses on Silliman Street in Youngstown following reports

of gunfire in the neighborhood.               Appellant argues that the police had no search

warrant and that there were no exigent circumstances justifying the search. The

record reflects that the police were doing a house to house search for victims after

they found fresh gunshot holes in various houses on Silliman Street, and they saw

the cocaine in plain view in Appellant’s room during the house search. There were

sufficient emergency circumstances under the “emergency aid” or “community

caretaking” exceptions to justify the search, and the trial court properly overruled

Appellant's motion to suppress the drug evidence found in his bedroom.                  The

judgment of the trial court is affirmed.

                                               Case History

        {¶2}     In the early morning hours of March 25, 2012, Youngstown Police

Officers John Fields and George Wallace responded to a report of shots being fired

in the 100 block of Silliman Street in Youngstown. The incident was reported by a

resident of 138 Silliman Street. Fields observed bullet holes in the front of the house.

He walked through the residence looking for possible victims of the shooting and was

able to account for all of its residents. Wallace began checking neighboring houses

for bullet holes and other evidence of gunfire. He observed recent bullet holes at 126

Silliman, and a resident told him the house had been shot at that night. Wallace did

a search of the house for victims and accounted for all the residents.
                                                                                     -2-

      {¶3}   Fields and Wallace saw fresh bullet holes at 132 Silliman. One bullet

hole completely penetrated the front door. They knocked at the front door for several

minutes without a response. A neighbor indicated that the residents were likely to be

home because the car was in the driveway. Fields became concerned that someone

inside might be wounded but might not be able to come to the door. Fields observed

through the front porch window that a coffee table had been knocked over, and

Wallace saw that the television was on. This gave the officers additional concern that

someone might be hurt or in danger within the house.

      {¶4}   Sergeant    Steven    Schiffhauer    called   for   assistance   from   the

Youngstown Fire Department to help the officers enter 132 Silliman Street.

Firefighters arrived and pried open a side window. At that point, the homeowner,

Marquail Watkins, opened the front door and stated: “The shit ain't mine.” (7/15/13

Supp. Hrg. Tr., p. 19.) Fields told Watkins about the gunfire and Watkins confirmed

that he had heard it. He said no one else was present in the home, but Fields

believed there might be other people in the house based on Watkins’ statement when

he opened the door. The officers searched the main floor, and Wallace observed a

bullet hole in the kitchen that went into the ceiling. This lead the officers to believe

there might be a shooting victim somewhere on the second floor of the house. They

proceeded upstairs and found Appellant in a bedroom. They could only see half of

the room from the doorway, so they entered to continue the search.             Although

Appellant stated that there was no one else in the house, they continued searching

since Watkins had told them the same thing and was mistaken.
                                                                                    -3-

      {¶5}    Inside the bedroom in which Appellant had been found the officers

observed clear plastic bags of a substance that looked like crack cocaine sitting on a

shelf in an open closet that had no door. Fields immediately recognized it as illegal

narcotics. Wallace found several guns as well as heroin under a blanket in another

bedroom.

      {¶6}    Appellant was indicted on April 19, 2012, for trafficking in heroin (R.C.

2925.03(A)(2), (C)(6)(e), a second-degree felony) and trafficking in cocaine (R.C.

2925.03(A)(2), (C)(6)(c), a fourth-degree felony).    On June 20, 2012, he filed a

motion to suppress. A hearing on the motion was held on July 15, 2013, and trial

was set to begin immediately after the suppression hearing. Officers Fields and

Wallace testified. Appellant presented no evidence at this hearing. The court did not

rule at the end of the hearing. Instead, he took the matter under advisement to

review the caselaw. The hearing reconvened, and the court partially sustained the

motion to suppress.     The court announced that the heroin evidence would be

suppressed.     The prosecutor requested that the court dismiss count two of the

indictment since there was no other evidence supporting the heroin charge, and the

court agreed.    (7/15/13 Change of Plea Hrg. Tr., p. 7.)       The prosecutor then

announced that a Crim.R. 11 plea agreement had been reached and that Appellant

would plead no contest to count one, trafficking in cocaine. The court immediately

held a change of plea hearing and accepted the no contest plea. The change of plea

journal entry was filed on July 19, 2013. Sentencing took place on September 18,

2013. The court sentenced Appellant to two years of community control sanctions,

60 days of electronically monitored house arrest, a $500 fine, forfeiture of property,
                                                                                        -4-

and a license suspension. The sentencing judgment entry was filed on September

23, 2013, and this timely appeal followed.

                              ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED IN DENYING APPELLANT'S MOTION TO

       SUPPRESS PERTAINING TO COUNT 1.

       {¶7}   Appellant argues that the trial court erred in denying the motion to

suppress the cocaine evidence. Appellant contends that the police did not have a

search warrant to search either 132 Silliman Street or the bedroom he was using at

this location, and that there is no exception to the Fourth Amendment prohibition

against warrantless searches under the facts of this case. Warrantless searches are

“per se unreasonable under the Fourth Amendment - subject only to a few

specifically established and well-delineated exceptions.”             Coolidge v. New

Hampshire, 403 U.S. 443, 454-455, 91 S.Ct. 2022, 29 L.Ed.2d 564 (1971). “One

exigency obviating the requirement of a warrant is the need to assist persons who

are seriously injured or threatened with such injury. ‘The need to protect or preserve

life or avoid serious injury is justification for what would be otherwise illegal * * *.’ ”

Brigham City, Utah v. Stuart, 547 U.S. 398, 403, 126 S.Ct. 1943, 164 L.Ed.2d 650

(2006), quoting Mincey v. Arizona, 437 U.S. 385, 392, 98 S.Ct. 2408, 57 L.Ed.2d 290

(1978).   “Thus, the emergency aid exception allows officers to enter a dwelling

without a warrant and without probable cause when they reasonably believe, based

on specific and articulable facts, that [someone] is in need of immediate aid.” State v.

Gooden, 9th Dist. No. 23764, 2008-Ohio-178, ¶6. The case must be viewed through
                                                                                       -5-

the eyes of a reasonable and prudent police officer acting in response to an

emergency situation. Id., citing 2 LaFave, Search & Seizure, § 6.6(a), p. 698. “The

officer must be able to point to specific and articulable facts, which, taken with

rational inferences from those facts, reasonably warrant intrusion into protected

areas.” State v. White, 175 Ohio App.3d 302, 2008-Ohio-657, 886 N.E.2d 904 ¶17

(9th Dist.). “Officers do not need ironclad proof of ‘a likely serious, life-threatening’

injury to invoke the emergency aid exception.” Michigan v. Fisher, 558 U.S. 45, 49,

130 S.Ct. 546, 175 L.Ed.2d 410 (2009).

       {¶8}   The state's basis for explaining the constitutional legality of the search

is that there were sufficient exigent circumstances of an emergency to overcome the

search warrant requirement.      The parties agree that the issue in this appeal is

whether exigent circumstances existed, here.

       {¶9}   Although the state relies primarily on the emergency aid exception, the

more appropriate exception that applies in this case is the closely related community-

caretaking function, which refers to police carrying out the basic responsibility of

enhancing and protecting public safety. The community-caretaking function was set

forth in Cady v. Dombrowski, 413 U.S. 433, 93 S.Ct. 2523, 37 L.Ed.2d 706 (1973).

The circumstances leading to the seizure of evidence in Cady v. Dombrowski arose

from a single-vehicle automobile accident. The driver of the car was a Chicago

police officer. The accident occurred in Wisconsin, and officers determined at the

scene of the accident that the driver was drunk and injured. The driver was taken to

a hospital and fell into a coma. The car was towed to a private garage and knowing

that the driver was a police officer, the police looked for his service revolver but could
                                                                                     -6-

not find it. A standard police inventory was made of the contents of the vehicle in an

attempt to locate the service revolver. Upon opening the trunk, the police found

items covered in fresh blood, and the officer was later charged with murder. In

justifying the search of the trunk, the Cady court reasoned that the search of the

vehicle was to protect the public from someone who might find and use the service

revolver that the police believed was somewhere in the vehicle. The court accepted

this community-caretaking rationale, particularly since the car was in an open,

unguarded private lot, and the driver, who was a police officer, could not help them

locate his service revolver because he had been drunk and then was in a coma.

      {¶10} A community-caretaking situation more closely related to the facts of

the instant case occurred in State v. Stanberry, 11th Dist. No. 2002–L–028, 2003-

Ohio-5700. In Stanberry, police arrived at the defendant's home in response to an

emergency call about a possible overdose. When they arrived, rescue workers were

questioning Stanberry about the pills he had ingested. Stanberry was taken to the

hospital, but officers remained at the home hoping to discover whether the overdose

was intentional. They needed this information because their procedure required that

they notify the hospital in order to arrange a psychiatric evaluation in the event of an

intentional overdose. The officers noticed candles on the first floor that had burned

down to the point that wax was dripping onto the floor. They realized that other

candles might be burning in other areas of the house, including the second floor, so

they checked the other rooms.       They saw a glow coming from a second floor

bedroom, but when they opened the door, they discovered marijuana plants growing
                                                                                   -7-

under a plant lamp. This led to felony drug charges. The defendant challenged the

search and seizure on the grounds that no exigent circumstances existed.

          {¶11} The Stanberry Court held that police officers may, without reasonable

suspicion of criminal activity, intrude on a person's privacy to carry out community-

caretaking functions to enhance public safety. Id. at ¶23, citing State v. Norman, 136

Ohio App.3d 46, 54, 735 N.E.2d 953 (3d Dist.1999). The key to such permissible

police action, the Eleventh District wrote, is the reasonableness required by the

Fourth Amendment. Id. The community-caretaking function may initially explain why

police enter a home, and depending on what occurs there, may further justify

exploration of other parts of the home. Id. In Stanberry, an emergency call led to

questioning other persons in the house about the nature of the overdose, which led

to the discovery of burning candles, which led to a concern about the candles being a

fire hazard.     This led to a search of the house for other burning candles, the

discovery of a bedroom with a light like a candle glowing in it, and the discovery of

marijuana plants. Each step along the way is explained by the need to protect the

public.

          {¶12} We relied on Stanberry to justify the search of a home in State v.

Telshaw, 195 Ohio App.3d 596, 2011-Ohio-3373, 961 N.E.2d 223. Telshaw had

been shot in his home during a robbery, and while he was in the hospital he asked a

friend to watch and take care of his house. When his friend arrived at the house the

next day, the front door was open and a bloody sheet was in the doorway. He

thought that the robbers from the previous evening might have re-entered the house,

particularly since no one had yet been arrested for the crime. The police were called
                                                                                     -8-

to assist, and as they examined each room they found what appeared to be bomb-

making supplies and tools in the basement. The police immediately called the bomb

squad, and the items were confiscated. Telshaw was then charged with possession

of chemicals with the intent to manufacture explosives.

      {¶13} He filed a motion to suppress, which was denied, and on appeal he

argued that the scope of the search was too broad and that no exigent circumstances

justified the search. Citing Stanberry, we held that the community-caretaking function

allowed the officers to enter the residence upon invitation by the person in charge of

caring for the property. The fact that there had been a shooting the night before, with

no arrest, and the fact that the front door was ajar with a bloody sheet in the doorway,

supported the reasonableness of the police actions. During their search of the home

for intruders, they found bomb-making materials, which then added a second layer of

community caretaking duties, i.e., the need to protect the home and the people in

and around the home from a potential bomb. We concluded that the officers had a

“reasonable belief under the circumstances that an immediate danger may exist to

take steps needed to deal with the danger at hand.” Telshaw at ¶37. This was

enough to satisfy the requirements of the community-caretaking exception to the

warrant requirement.

      {¶14} In the instant case, the police were going door to door checking houses

after receiving a report of gunfire in the neighborhood of Silliman Street. The danger

presented by gunfire or possible gunshot wounds provides one of the clearest

examples of the community caretaking function of the police. See, e.g., State v.

Dunn, 131 Ohio St.3d 325, 2012-Ohio-1008, 964 N.E.2d 1037. They found fresh
                                                                                    -9-

bullet holes in a number of houses, including holes at 132 Silliman. Police looked

through the windows and suspected something was wrong because the owner's car

was in the driveway and the television was on, but no one was answering the door.

Marquail Watkins did not answer the door until firefighters had arrived and pried open

a window. Then Watkins lied to the police (in their interpretation) when he said that

no one else was in the home. The police observed a bullet hole in the ceiling,

explaining why they went upstairs to check those rooms for possible victims. They

found Appellant in a bedroom, but continued searching because now they knew that

Watkins was clearly wrong or was lying when he stated that no one else was in the

house. They observed the cocaine in plain view in an open closet in Appellant's

bedroom during their visual inspection for possible gunshot victims. Such openly

apparent items are subject to seizure by an officer who has a right to be in a position

to observe them.    Harris v. United States, 390 U.S. 234, 236, 88 S.Ct. 992, 19

L.Ed.2d 1067 (1968). Thus, each step, from the initial report of gunshots to the

discovery of the cocaine, is explained by the community-caretaking function or other

related doctrines involving warrantless searches.

      {¶15} The record supports the trial court's conclusion that there were exigent

circumstances justifying the search of the room that Appellant was using in Mr.

Watkins' home, and the evidence of cocaine was found in plain view while the police

were engaged in their community-caretaking duties and while providing emergency

aid after receiving reports and evidence of gunfire. There is no basis for overturning

the trial court’s decision regarding Appellant's motion to suppress, and his sole

assignment of error is overruled.
                                                                                 -10-

                                       Conclusion

       {¶16} Appellant has appealed the partial overruling of a motion to suppress in

a case involving a charge of trafficking in cocaine. Cocaine evidence was seized as

the police were searching a home for possible victims from recent gunshots on

Silliman Street in Youngstown. Fresh bullet holes were found in some homes on the

street, and the police were searching each home in case there were wounded

persons inside. Upon searching 132 Silliman Street, the police found Appellant in an

upstairs bedroom and they also found cocaine in plain view in an open closet.

Although the police had no warrant to search the property or seize evidence, the

emergency aid and community-caretaking exceptions to the warrant requirement

apply in this case to justify the search. Appellant's assignment of error is without

merit and the judgment of the trial court is affirmed.


Donofrio, J., concurs.

Vukovich, J., concurs.